Citation Nr: 1027447	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  03-08 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability, 
including degenerative disc disease of the lumbar spine with 
radiculopathy.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




 
INTRODUCTION

The Veteran served honorably on active duty from January 1966 to 
September 1968, from July 1969 to July 1972, and from August 1978 
to October 1982.  He received a dishonorable discharge for his 
service from October 1982 to December 1989.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied service connection.  In January 2008, the 
Board remanded this case.  


FINDING OF FACT

The most probative evidence of record establishes that 
spondylosis, degenerative disc disease, and osteoarthritis of the 
low back are attributable to service.  


CONCLUSION OF LAW

Spondylosis, degenerative disc disease, and osteoarthritis of the 
low back were incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim 
is being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred in 
or aggravated by service if it had become manifest to a degree of 
10 percent or more within one year of a veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the 
Court") has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes two 
of the three elements required for service connection under 38 
C.F.R. § 3.303(b): (1) that the condition was "noted" in 
service, and (2) evidence of post-service continuity of the same 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The third element, evidence of a relationship between the present 
disability and the postservice symptomatology, may be established 
through lay testimony if the relationship and the disability are 
capable of lay observation.  See id; Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr, see also Grover v. West, 12 Vet. 
App. 109, 112 (1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

In written statements, the Veteran contends that he has lumbar 
spine disabilities which had their onset and have been present 
since service.  In order to assess the nature of his current back 
disability, the Veteran was afforded several evaluations by VA.  

A VA compensation and pension (C&P) examination was conducted in 
July 2007 to determine the Veteran's current lumbar spine 
disability and to obtain a medical opinion as to whether the 
Veteran's current disability is related to military service.  
After examining the Veteran, the examiner noted that the 
Veteran's military records included documentation of lumbar 
strain in January 1987, lumbosacral musculoskeletal dysfunction 
in February 1988, and fibrous dysplasia of the right ileum in 
March 1988.  While the examiner pointed out that the Veteran's 
postservice employment in maintenance had likely contributed to 
his lumbar spine impairment, since the Veteran had documentation 
of lumbar spine disc impairment of L4-L5, the July 2007 examiner 
provided an opinion that it was at least as likely as not that 
the Veteran's lumbar spine spondylosis was related to his 
previous military service.

The RO requested an addendum to the July 2007 C&P examination 
report.  The RO noted that the July 2007 C&P examiner had 
discussed treatment of the lumbar spine in January 1987, February 
1988, and March 1988, but the examiner had not provided any 
opinion for treatment for low back muscle spasm on April 4, 1979.  
The RO asked for clarification whether the current lumbar spine 
spondylosis is related to treatment beginning January 1987 and 
not treatment on April 4, 1979.  The RO explained that since the 
treatment in 1987 and 1988 were during a period of dishonorable 
service, an opinion was needed on the relationship between the 
current lumbar spine spondylosis and treatment on April 4, 1979 
(during a period of honorable service).

In response, the same examiner issued an August 2007 addendum to 
his C&P examination report.  Although he noted that numerous 
medical records had been reviewed, he summarized only the 
Veteran's in-service treatment on March 9, 1979 and April 4, 
1979.  He explained that according to the RO, the period of 
dishonorable service could not be taken into account related to 
the examiner's opinion.  The examiner stated that the Veteran was 
treated for lumbar spine strain during service and thereafter was 
noted to have a gap in his medical treatment for the lumbar spine 
until approximately 2001.  He concluded that based solely on the 
March [sic] 4, 1979, examination, it was not at least as likely 
as not that the current disability was related to his previous 
military service.  He noted that it was likely that the Veteran's 
private sector occupation had contributed to his lumbar spine 
impairment.

During the Veteran's period of honorable service, the Veteran was 
treated for low back complaints several times after April 4, 1979 
- namely, during 1979 on April 9 and 16, July 18, October 12, 15, 
17, and 22 and during 1980 on September 9, 19, 22, and 26.  
However, the examiner's addendum was limited to the condition of 
the Veteran's lumbar spine on a particular date - April 4, 1979.  

In October 2009, the Veteran underwent another C&P examination.  
This examiner concluded that the Veteran had osteoarthritis of 
the spine and that the osteoarthritis was the result of the aging 
process and not service since there was no diagnosis of 
osteoarthritis in the service treatment records.  The examiner 
did not refer to inservice injuries and did not refer to the 
diagnoses of degenerative disc disease and spondylosis.  

Since there were conflicts in the VA medical opinions, in March 
2010, the Board previously determined that a VA medical expert 
opinion was necessary.  The VA medical expert, a staff surgeon in 
orthopedic surgery, was requested to review the complete record 
and provide an opinion as to the following questions:

1.  Is it at least as likely as not (a 50% or higher degree 
of probability) that the Veteran's current back disorders 
(addressing each of the diagnoses of spondylosis, 
degenerative disc disease, and osteoarthritis) had their 
clinical onset during his active service prior to October 
14, 1982 (including that described in the 1979 treatment 
records of March 9, April 4, 9 and 16, July 18, and October 
12, 15, 17, and 22 and in the 1980 treatment records of 
September 9, 19, 22, and 26). 

2.  Is it at least as likely as not (a 50% or higher degree 
of probability) that the Veteran's current back disorders 
(addressing each of the diagnoses of spondylosis, 
degenerative disc disease, and osteoarthritis) are 
etiologically related to any in-service disease, event, or 
injury during his active service prior to October 14, 
1982 (including that described in the 1979 treatment 
records of March 9, April 4, 9 and 16, July 18, and October 
12, 15, 17, and 22 and in the 1980 treatment records of 
September 9, 19, 22, and 26). 

In April 2010, the VA medical expert, a staff surgeon in 
orthopedic surgery, provided the following opinion.  In his 
opinion, it was at least as likely as not that the Veteran's 
current back disorders had their clinical onset prior to October 
14, 1982.  This was evidenced by the fact that he sought medical 
treatment on numerous occasions for low back pain between March 
1979 and September 1980 (the dates were listed).  These treatment 
incidents all occurred during his period of honorable service.  
In addition, he continued to be seen for his back pain numerous 
times thereafter (during his period of dishonorable service).  
This strongly suggested that his back pain was not the typical 
occasional type of acute back pain that was very common and self-
limiting.  In addition, it was also his opinion that the 
Veteran's current back disorders were etiologically related to an 
inservice, disease, event, or injury prior to October 14, 1982.  
On March 9, 1979 and April 4, 1979, the notes mentioned that the 
Veteran's back pain was precipitated by his lifting a heavy 
object (40-50 pounds).  These incidents, to the VA medical 
expert's knowledge, were the first documentations of low back 
pain.  However, the VA medical expert stated that the notes 
failed to mention whether the lifting activity was performed as 
part of the Veteran's service-related duties or not.  Insofar as 
it could be presumed that these activities were service-related, 
then the likelihood was high that his current back disorders 
could be traced to these lifting events.  The VA medical expert 
noted that the current service-related diagnoses were 
spondylosis, degenerative disc disease, and osteoarthritis.  

The Board must weigh the credibility and probative value of the 
medical opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. App. 
22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (it is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases for doing so).  
The Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  In determining the weight assigned to this 
evidence, the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it pertains 
to obtaining an overview of a veteran's medical history, is not a 
requirement for private medical opinions.  A review of the claims 
file by a VA examiner, without more, does not automatically 
render the VA examiner's opinion competent or persuasive since 
the claims file is a tool to assist in familiarity for the 
physician with the claims file, and conversely a private medical 
opinion may not be discounted solely because the opining 
clinician did not review the claims file as  there are other 
means by which a physician can become aware of critical medical 
facts, such as a history of treating a veteran for an extended 
period of time and/or reviewing pertinent medical literature.  
The relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  

Thus, when VA refers to facts obtained from review of the claims 
file as a basis for crediting one expert opinion over another, it 
is incumbent upon VA to point out those facts and explain why 
they were necessary or important in forming the appropriate 
medical judgment.  Certainly, the particular medical information 
contained in a claims file may have significance to the process 
of formulating a medically valid and well-reasoned opinion.  The 
Court further held that a medical opinion that contains only data 
and conclusions is not entitled to any weight and a review of the 
claims file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-
Rodriguez, the Court indicated that it is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed, that contributes 
probative value to a medical opinion.  

The Board attaches the most probative value to the VA medical 
expert opinion, as it is well reasoned, detailed, consistent with 
other evidence of record, and included an access to the accurate 
background of the Veteran.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion).  The VA medical expert's opinion was based on review of 
the Veteran's claims file.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  In addition, the VA medical expert is an 
orthopedic surgeon.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (holding that the probative value of medical 
opinion evidence is based on the personal examination of the 
patient, the knowledge and skill in analyzing the data, and the 
medical conclusion reached).

In sum, the VA medical expert had the opportunity to conduct the 
most thorough review of the record and to answer the specific 
inquiries, pertinent to this case, based on that review and in 
conjunction with his medical expertise in that specific medical 
area.  Therefore, his opinion is the most probative of record and 
is afforded the most weight.  As the VA medical expert concluded 
that spondylosis, 


degenerative disc disease, and osteoarthritis of the low back are 
attributable to service, service connection is warranted for 
those back disabilities.  


ORDER

Service connection for spondylosis, degenerative disc disease, 
and osteoarthritis of the lumbar spine is granted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


